PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/578,461
Filing Date: 21 Dec 2014
Appellant(s): Villaron, Shawn



__________________
Kristine Yates, reg. no. 75573
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/17/2020 (hereinafter Brief) appealing the final Office Action mailed 03/17/2020 (hereinafter Final).
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

(IV)(A) Claims 1-20 are unpatentable under 35 USC 103 over Cherukuri in view of Li
Claim 1
As to independent claim 1, Appellant argues that Cherukuri, alone or in combination, does not teach or suggest “determining, via an intent module, an author intent by analyzing one or more of an author attribute, a content context, a content attribute, a collaboration attribute, a trend, and a computing device attribute” [Brief, pg. 10, para 3-pg. 12, para 3]. Examiner respectfully disagrees.
After the review of Appellant’s discussion of claim 1, it is argued that Appellant has made a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references or fail to comply with the test of obviousness. Appellant’s arguments are insufficient and the arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Moreover, the analysis provided by Appellant does not traverse the rejection or rationale provided in the office action. The arguments do not show why the combined teachings of the references do not teach or cannot be combined to show the suggested elements as that would have been suggested to the ordinary person of skill in the art.
Appellant merely concludes that their direct quotations of the Final and corresponding cited passages of Cherukuri are evidence to overcome the rejection of record and that the prior art is different that claim 1. However, no analysis of the cited 
In response to Appellant’s argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., where an author attribute include “one or more of: an organizational position, a professional status, an identity, and/or a social status… the author’s sign-on credentials”, where a document context is “a storage location (i.e., a cloud) for the content, related documents, prior versions”, where a collaboration attribute is “identities / attributes of the collaborators, a type of the collaboration project”, where a document attribute is “one or more of: a type of the document containing the content, one or more restrictions imposed on the document, modifications to the document”, where a trend is “trends in the Internet, trends among peers, and/or organizational norms”, where a computing device attribute is “type of computing device used by the author such as a mobile device, a laptop device, a desktop computer” [Brief, pg. 12, para 2]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the claim recites “one or more of an author attribute, a content context, a content attribute, a collaboration attribute, a trend, and a computing device attribute” with each element is recited in the alternative, therefore the broadest reasonable interpretation of the claim scope of “an author intent” may include only one of the listed elements.
Additionally, Appellant’s specification does not disclose a special definition of "author intent,” merely an example of how one is determined, "authoring application may determine author intent based on a number of factors associated with the author, the document (including the content) being created, the environment associated with the author and/or the content (i.e., the collaboration environment), and external factors (i.e. crowd-sourcing)” [Specification, para 0025]. Thus Appellant appears to argue that an "author intent" is determined from all of the listed attributes, contexts, and trends as 
Cherukuri discloses a user interface module that receives indications of user interaction with an author-facing user interface [col. 4, lines 34-67], where the user interaction indications may be performed by an author [col. 4, lines 19-57] and thus may be interpreted at least as “an author attribute” as recited in the claim.  The received user interaction result in an activity performed by the author related to one of their works [col. 4, lines 34-57], thus the performed activity by the author may be interpreted as an “author intent”. Therefore, by determining the specific activity after receiving a user interaction indication from an author [col. 4, lines 19-57], Cherukuri teaches “determining, via an intent module, an author intent by analyzing one or more of an author attribute, a content context, a content attribute, a collaboration attribute, a trend, and a computing device attribute”.
Appellant also argues that Cherukuri, alone or in combination, does not teach or suggest “determining an order of importance of each of the one or more content actions based at least on the author intent” [Brief, pg. 12, para 4-pg. 13, para 3]. Examiner respectfully disagrees.
Appellant merely concludes that their direct quotations of the Final and corresponding cited passages of Cherukuri are evidence to overcome the rejection of record and that the prior art is different that claim 1. However, no analysis of the cited portions of Cherukuri was provided. No analysis as to what was suggested in the office action is in comparison to the claim and how it is improper. Rather, Appellant simply concludes the features are not shown. Without evidence to consider or to make a factual determination on rebuttal, the Examiner has no basis to determine how the rejection is faulty in making a prima facie case of obviousness.
Appellant’s specification does not disclose a special definition of "importance,” merely an example of how it is used, "content elements P1 through P4 (224, 226, 228, 230), which may be selected by the author or through other means (i.e., automatic suggestion), may be displayed in an order 232 according to their importance to the author (determined based on author intent as discussed above) adjacent to a document 
Cherukuri describes displaying comments in an author-facing user interface [col. 4, lines 34-57], where comments include suggestions for actions for an author to make in one of their works [col. 11, line 34-col. 12, line 4] and thus the comment actions may be interpreted as “one or more content actions”. The user interface includes functionality to order comments by type [col. 18, line 65-col. 19, line 16], where any comment type selected by a user would be of import to the user, thus the ordered comments may be interpreted as in “an order of importance”. Therefore, by receiving user input from an author to sort a list of comments by type [col. 18, line 65-col. 19, line 16], Cherukuri teaches “determining an order of importance of each of the one or more content actions based at least on the author intent”.
Thus, Examiner has presented a prima facie case of obviousness, and the 35 U.S.C. 103 rejection of claim 1 should be maintained.

Claim 10
Appellant presents no separate arguments for independent claim 10 over those presented above for claim 1. Examiner responds to each presented argument as above.

Claim 17
Appellant presents no separate arguments for independent claim 17 over those presented above for claim 1. Examiner responds to each presented argument as above.

Conclusion
Therefore, Examiner has presented a prima facie case of obviousness and does not believe the arguments presented by Appellant merit reversing the rejection. For the above reasons, it is believed that the 35 U.S.C. 103 rejections of claims 1-20 should be sustained.

Respectfully submitted,


Conferees:
/MATTHEW ELL/Primary Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.